DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinney at al. (US 2015/0062605, hereinafter McKinney).
Regarding claim 8, McKinney teaches a printing apparatus comprising (system; ¶¶ 0030-0031 and ¶¶ 0074-0076): 
a processor (processor; ¶ 0075); 
a printing engine operatively connected to the processor (printing device; ¶ 0075); 
a user identification device operatively connected to the processor, wherein the user identification device is adapted to identify a user of the printing apparatus (user identified by device(s) attached to main system; ¶ 0052); and 
a user interface operatively connected to the processor (user interface; ¶ 0030), 
wherein the processor is adapted to select a selected communication format from a plurality of communication formats based on the user identified by the user identification device (determine language of currently-logged-in user identified by user ID; ¶ 0030, ¶ 0052; and ¶ 0067 Fig. 4) and 
wherein the processor is adapted to control the user interface to communicate with the user using the selected communication format (UI presented in determined language; ¶ 0030, ¶ 0050-0052, and ¶ 0067 Fig. 4), and
the user has a primary communication format and a secondary communication format of the communications formats (user’s language and system default language; ¶ 0034), and 
wherein the processor is adapted to select the secondary communication format to be utilized by the user interface when the primary communication format is not available (if user’s language e.g. Spanish is not available, system defaults to English; ¶ 0034, ¶ 0051, and ¶ 0068 Fig. 7).
Regarding claim 10, McKinney teaches the printing apparatus according to claim 8, wherein the communication formats change at least an appearance of the user interface (UI presented in determined language; ¶ 0030, ¶ 0050-0052, and ¶ 0067 Fig. 4, McKinney).

Regarding claim 12, McKinney teaches the printing apparatus according to claim 8, wherein the user identification device comprises a wireless reader (user identified via RFID tag; ¶ 0052, McKinney).

Regarding claim 13, McKinney teaches the printing apparatus according to claim 8, wherein the user identification device comprises a facial recognition apparatus (user identified via face recognition; ¶ 0052, McKinney).

Regarding claim 14, McKinney teaches the printing apparatus according to claim 8, further comprising an electronic storage device operatively connected to the processor, wherein the electronic storage device stores the communication formats (driver supports multiple languages; ¶¶ 0049-0052 and ¶ 0075, McKinney).

Claims 1, 3, and 5-7 recite similar limitations as claims 8, 10, and 12-14. Thus, arguments similar to that presented above for claims 8, 10, and 12-14are equally applicable to claims 1, 3, and 5-7.

Claims 15, 17, 19, and 20 are method claims that correspond to the apparatus of claims 8, 10, and 12-14. Thus, arguments similar to that presented above for claims 8, 10, and 12-14 are equally applicable to claims 15, 17, 19, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney as applied to claims 1, 8, and 15 above, and further in view of Kato (US 2003/0036909).

Regarding claim 11, McKinney teaches the printing apparatus according to claim 8, but does not explicitly teach wherein the user has a plurality of primary communication formats, and wherein the processor is adapted to cause the user interface to communicate with the user simultaneously through the plurality of primary communication formats.
However, Kato teaches wherein the user has a plurality of primary communication formats (screen and audio in English; ¶¶ 0028-0030 Fig. 2), and wherein the processor is adapted to cause the user interface to communicate with the user simultaneously through the plurality of primary communication formats (parallel input mode allows communication via audio in parallel with screen panel; ¶ 0031).
McKinney and Kato are in the same field of endeavor of a printing apparatus that communicates with a user in multiple formats. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing apparatus of McKinney to include additional communication formats as taught by Kato. The combination improves the printing apparatus by providing improving access to users with disabilities (¶¶ 0002-0009, Kato).

Claim 4 recites similar limitations as claim 11. Thus, arguments similar to that presented above for claim 11 are equally applicable to claim 4.

Claim 18 is a method claim that correspond to the apparatus of claim 11. Thus, arguments similar to that presented above for claim 11 are equally applicable to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itaki et al. (US 2006/0116884) teaches an information processing apparatus that detects a visually impaired user and provides voice guidance to the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672